Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After-Final Amendment
Applicant's after-final submission dated 8/15/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In line 6 of claim 1, INSERT __first__ before the "luminescent material light". 
In line 9 of claim 1, DELETE the "light" that is before the "guide at least part of the first luminescent material light". 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a lighting device comprising a first luminescent material for conversion of at least part of the light source light into first luminescent material light; a light guide element, configured downstream of the first luminescent material, configured to light guide at least part of the first luminescent material light, wherein the light guide element is physically separate from the elongated luminescent body and does not comprise a luminescent material; a second luminescent material, configured downstream of the first luminescent material, at a first distance thereof, and configured downstream of the light guide element; a light transmissive optical element configured downstream of the light guide element, configured to receive at least part of the first luminescent material light of the light guide element and configured to transmit the received first luminescent material light and the second luminescent material light, and configured to beam shape at least part of the received first luminescent material light, and to provide lighting device light comprising one or more of the first luminescent material light and the second luminescent material light, and wherein the light sources are configured to directly provide the light source light only to the radiation input face of the elongated luminescent body, and wherein the only light source light provided to the lighting device being via the input face of the elongated luminescent body.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.
Dependent claims 2-15 are allowed at least for their dependencies on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875